Appeal from a judgment of the County Court of Chemung County, rendered July 28, 1975, convicting defendant on his plea of guilty to the crime of sodomy in the second degree. Defendant contends that his sentence as a second felony offender to an indeterminate term of imprisonment of two to four years was excessive. Under the circumstances of this case, where the defendant was permitted to plead to second degree sodomy in satisfaction of an indictment charging him with five separate counts of sodomy and had previously been convicted of sodomy in 1969, and was subject to a maximum sentence of three and one-half to seven years, the sentence herein constituted a proper exercise of discretion on the part of the trial court and should not be disturbed. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.